                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                  CRIMINAL ACTION NO. 5:19-CR-00015-KDB-DCK
 UNITED STATES OF AMERICA,                       )
                                                 )
                Plaintiff,                       )
                                                 )
    v.                                           )                  ORDER
                                                 )
 RAUL RANGEL-GUTIERREZ,                          )
                                                 )
                Defendant.                       )
                                                 )

         THIS MATTER IS BEFORE THE COURT on the Government’s Motion to Dismiss

(Doc. No. 66) the Indictment (Doc. No. 40) as to Defendant Raul Rangel-Gutierrez without

prejudice, following his guilty plea to a related charge filed in Case No. 5:19-CR-00050. The

Court GRANTS the Government’s Motion.

         IT IS THEREFORE ORDERED the Indictment (Doc. No. 40) be DIMISSED without

prejudice as to Defendant Raul Rangel-Gutierrez.



                                           Signed: July 3, 2019
